J-A28031-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    IN THE INTEREST OF: S.B.A., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.B, FATHER                     :
                                               :
                                               :
                                               :
                                               :   No. 724 EDA 2019

                Appeal from the Order Entered February 7, 2019
      in the Court of Common Pleas of Philadelphia County Family Court at
                          No(s): 51-FN-371120-2009,
                           CP-51-DP-0015029-2003


BEFORE:      PANELLA, P.J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 04, 2020

        Appellant, D.B. (“Father”), files this appeal pro se from the shelter care

order dated and entered February 7, 2019, in the Philadelphia County Court

of Common Pleas, finding sufficient evidence was presented that return of his

son, S.B.A., born in June 2002 (“Child”), was not in Child’s best interest, and

granting the petition of the Philadelphia Department of Human Services

(“DHS”).1 Father additionally files, on December 23, 2019, a petition seeking




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 P.C. (“Mother”) did not file an appeal of this order, nor did she participate in
this appeal.
J-A28031-19



the release of Child. After review, we affirm the trial court’s order and deny

Father’s petition.

       The trial court summarized the procedural and factual history as follows:

             The relevant facts and procedural history of this case are as
       follows: Child had been previously adjudicated dependent on
       03/04/2016.[2]    An OPC [Order of Protective Custody] was
       obtained on behalf of Child on February 05, 2019.[3] Child is
       currently placed in a Group Home through St. Francis.            In
       September of 2018, DHS received an allegation that Father was
       abusing Child. As a result, DHS attempted to remove Child from
       the home. However, Child became angry and uncontrollable.
       Consequently, Child was taken to the Crisis Center and
       hospitalized at Belmont. While at Belmont, Child was diagnosed
       with a “specific psychotic disorder”.     Once discharged from
       Belmont, “[Child] [would have been] able to go back to the home”
       and receive outpatient services through the “Peace Program”.
       However, while Child was hospitalized, “[Child’s] family lost their
       housing.” Prior to the hearing held on November 14, 2018, Child’s
       family regained housing, returning to a former residence. At the
       November hearing, the DHS worker testified that the home the




____________________________________________


2 Child was additionally adjudicated dependent with DHS supervision and
services to Mother in 2003. See Adjudicatory Hearing and Order, 1/15/03;
see also Post-Adjudication Hearing and Order, 2/12/03. DHS supervision was
discharged on June 30, 2003. See Post-Adjudication Hearing and Order,
6/30/03. Thereafter, Child was removed from Mother’s care in February 2016.
See Order of Protective Custody, 2/12/16; see also Master Recommendation
for Shelter Care/Order, 2/15/16. Child was reunited with Father on January
10, 2018. See Order, 1/10/18.

3Upon review, while dated February 5, 2019, the OPC was entered February
6, 2019.



                                           -2-
J-A28031-19


       family returned to “lacked water and electricity”. Consequently,
       Child was placed at St. Francis.[4], [5]

Trial Court Opinion (“T.C.O.”), 8/6/19, at 1-2 (citations to the record omitted).

       A subsequent shelter care hearing was held on February 7, 2019. Father

and Mother were not present, but were each represented by appointed

counsel. The court heard from Nekeisha Bolvin, DHS hotline social worker,

and Daquan Jenkins, CUA case manager, Turning Points for Children.6

       At the conclusion of the hearing, the court entered an order finding

sufficient evidence was presented that return of Child to Father was not in

Child’s best interest, and granting the petition of DHS. Child was recommitted

to DHS, and legal and physical custody were returned to DHS.7



____________________________________________


4 The trial court ordered that an OPC was to be filed once an appropriate
treatment foster home was secured.         See Permanency Review Order,
11/14/18, at 2; see also Notes of Testimony (“N.T.”), 11/14/18, at 28-29.
Notably, at the subsequent shelter care hearing on February 7, 2019, CUA
case manager, Turning Points for Children, Daquan Jenkins, testified that Child
was rejected from multiple treatment foster care facilities for unknown
reasons. N.T., 2/7/19, at 7.

5We observe that during the November 14, 2018 permanency review hearing,
Father was removed from the courtroom for “disruptive behavior” and held in
custody. He was not found in contempt and was ordered released. See
Permanency Review Order, 11/14/18, at 2.

6Child was represented by Frances Odza, Esquire, who was appointed as his
counsel on February 12, 2016.

7 At the time of the most recent permanency review hearing, as reflected in
the certified record, Child’s commitment was ordered to stand. Legal custody
remained with DHS and Child’s placement was in a St. Vincent/St. Katherine
Group Home. Further, Child’s placement goal remained return to parent or
guardian. See Permanency Review Order, 6/26/19, at 1.

                                           -3-
J-A28031-19



      Father, pro se, filed a timely notice of appeal on March 4, 2019, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). At the time, Father remained represented by

appointed counsel, but counsel filed with this Court an application to vacate

his appointment, while Father filed a motion to proceed pro se.        By orders

entered on April 5, 2019, we denied counsel’s application and Father’s motion

without prejudice to seek the requested relief in the trial court. Also by order

entered April 5, 2019, this Court directed counsel to file an amended Rule

1925(b) statement. We vacated this latter order on April 11, 2019, however,

in light of the trial court’s subsequent vacation of counsel’s appointment. After

directing Father to notify this Court in writing as to whether he retained new

counsel or would proceed pro se, and in consideration of his response, a

motion to proceed pro se, we granted Father’s motion by order entered May

10, 2019.

      On appeal, Father raises the following issue for our review:

      Does a private corporation[,] DHA [sic] and/or CUA [Community
      Umbrella Agency][,] have a right to dictate to this man the raising
      of his biological son? What law supports DHS and/or CUA’s
      interference in this man’s life in the raising of his biological son,
      produce this law?

Father’s Brief at iv.

      At the outset, our standard of review for dependency cases is as follows:

         [T]he standard of review in dependency cases requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by the
         record, but does not require the appellate court to accept


                                      -4-
J-A28031-19


          the lower court’s inferences or conclusions of         law.
          Accordingly, we review for an abuse of discretion.

In re R.J.T., 608 Pa. 9, 26, 9 A.3d 1179, 1190 (2010) (citations omitted);

see also In re L.Z., 631 Pa. 343, 360, 111 A.3d 1164, 1174 (2015).

      However, before addressing the merits of Father’s appeal and any issues

raised, we determine whether the issues have been properly preserved for our

review. See Commonwealth v. Wholaver, 588 Pa. 218, 903 A.2d 1178

(2006) (holding this Court may sua sponte determine whether issues have

been properly preserved for appeal).

      Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i) requires an

appellant in a Children’s Fast Track matter to submit a Concise Statement of

Errors Complained of on Appeal along with the Notice of Appeal. See Pa.R.A.P.

1925(a)(2)(i) (stating, “The concise statement of errors complained of on

appeal shall be filed and served with the notice of appeal required by Rule

905. . . .”).

      Where a Rule 1925(b) Statement does not sufficiently identify the issues

raised on appeal, we have found waiver of all issues on appeal and explained

as follows:

      In Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1999),
      the Pennsylvania Supreme Court specifically held that “from this
      date forward, in order to preserve their claims for appellate
      review, Appellants must comply whenever the trial court orders
      them to file a Statement of Matters Complained of on Appeal
      pursuant to [Pa.R.A.P.] 1925.” Lord, 719 A.2d at 309. “Any
      issues not raised in a 1925(b) statement will be deemed waived.”
      Id. This Court explained in Riley v. Foley, 783 A.2d 807, 813
      (Pa.Super. 2001), that Rule 1925 is a crucial component of the
      appellate process because it allows the trial court to identify and

                                     -5-
J-A28031-19


      focus on those issues the parties plan to raise on appeal. This
      Court has further explained that “a Concise Statement which is
      too vague to allow the court to identify the issues raised on appeal
      is the functional equivalent to no Concise Statement at all.”
      Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa.Super.
      2001). “Even if the trial court correctly guesses the issues
      Appellants raise[] on appeal and writes an opinion pursuant to
      that supposition the issues [are] still waived.” Commonwealth
      v. Heggins, 809 A.2d 908, 911 (Pa.Super. 2002).

Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004), appeal denied, 584
Pa. 678, 880 A.2d 1239 (2005), cert. denied, Spector, Gadon & Rosen, P.C.

v. Kanter, 546 U.S. 1092, 126 S. Ct. 1048, 163 L. Ed. 2d 858 (2006). We have

further stated:

      When a court has to guess what issues an appellant is appealing,
      that is not enough for meaningful review. When an appellant fails
      adequately to identify in a concise manner the issues sought to be
      pursued on appeal, the trial court is impeded in its preparation of
      a legal analysis which is pertinent to those issues.

      In other words, a Concise Statement which is too vague to allow
      the court to identify the issues raised on appeal is the functional
      equivalent of no Concise Statement at all.                    While
      [Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998)]
      and its progeny have generally involved situations where an
      appellant completely fails to mention an issue in his Concise
      Statement, for the reasons set forth above we conclude that Lord
      should also apply to Concise Statements which are so vague as to
      prevent the court from identifying the issue to be raised on appeal.
      ...

Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa.Super. 2006) (quoting

Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa.Super. 2001)).

      This Court has likewise found waiver applicable to voluminous

statements.   As indicated in Tucker v. R.M. Tours, 939 A.2d 343, 346

(Pa.Super. 2007):

                                     -6-
J-A28031-19


      Our law makes it clear that Pa.R.A.P. 1925(b) is not satisfied by
      simply filing any statement. Rather, the statement must be
      “concise” and coherent as to permit the trial court to understand
      the specific issues being raised on appeal. Specifically, this Court
      has held that when appellants raise an “outrageous” number of
      issues in their 1925(b) statement, the appellants have
      “deliberately circumvented the meaning and purpose of Rule
      1925(b) and ha[ve] thereby effectively precluded appellate review
      of the issues [they] now seek to raise.” Kanter, 866 A.2d at 401.
      We have further noted that such “voluminous” statements do not
      identify the issues that appellants actually intend to raise on
      appeal because the briefing limitations contained in Pa.R.A.P.
      2116(a) makes the raising of so many issues impossible. Id.
      “Further, this type of extravagant 1925(b) statement makes it all
      but impossible for the trial court to provide a comprehensive
      analysis of the issues.” Jones v. Jones, 878 A.2d 86, 90
      (Pa.Super. 2005).

      Further, as we held in Krebs v. United Refining Co., 893 A.2d 776,

797 (Pa.Super. 2006), a failure to preserve issues by raising them both in the

concise statement of errors complained of on appeal and statement of

questions involved portion of the brief on appeal results in a waiver of those

issues.

      Additionally, pursuant to Pennsylvania Rule of Appellate Procedure

2111:

      (a) General rule.--The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly entitled and in the following
      order:

            (1)   Statement of jurisdiction.
            (2)   Order or other determination in question.
            (3)   Statement of both the scope of review and the
                  standard of review.
            (4)   Statement of the questions involved.
            (5)   Statement of the case.
            (6)   Summary of argument.

                                     -7-
J-A28031-19


              (7)  Statement of the reasons to allow an appeal to
                   challenge the discretionary aspects of a sentence, if
                   applicable.
              (8) Argument for appellant.
              (9) A short conclusion stating the precise relief sought.
              (10) The opinions and pleadings specified in Subdivisions
                   (b) and (c) of this rule.
              (11) In the Superior Court, a copy of the statement of
                   errors complained of on appeal, filed with the trial
                   court pursuant to Rule 1925(b), or an averment that
                   no order requiring a statement of errors complained
                   of on appeal pursuant to Pa.R.A.P. 1925(b) was
                   entered.


       (b) Opinions below.--There shall be appended to the brief
       copy of any opinions delivered by any court or other government
       unit below relating to the order or other determination under
       review, if pertinent to the questions involved. If an opinion has
       been reported, that fact and the appropriate citation shall also be
       set forth.

       (c) Pleadings.--When pursuant to Rule 2151(c) (original
       hearing cases) the parties are not required to reproduce the
       record, and the questions presented involve an issue raised by the
       pleadings, a copy of the relevant pleadings in the case shall be
       appended to the brief.


       (d) Brief of the Appellant.--In the Superior Court, there shall
       be appended to the brief of the appellant a copy of the statement
       of errors complained of on appeal, filed with the trial court
       pursuant to Pa.R.A.P. 1925(b). If the trial court has not entered
       an order directing the filing of such a statement, the brief shall
       contain an averment that no order to file a statement of errors
       complained of on appeal pursuant to Pa.R.A.P. 1925(b) was
       entered by the trial court.[8]

Pa.R.A.P. 2111 (footnote added).


____________________________________________


8As indicated above, in Children’s Fast Track matters, such as this matter, a
concise statement of errors complained of on appeal is required to be
submitted with the notice of appeal. Pa.R.A.P. 1925(a)(2)(i).

                                           -8-
J-A28031-19



     Rules 2114 through 2119 establish and set forth in detail the specifics

as to each of the required sections of the brief. See Pa.R.A.P. 2114-2119. As

to the argument section of a brief, Rule 2119 provides as follows:

     Rule 2119. Argument.

     (a) General rule.—The argument shall be divided into as many
     parts as there are questions to be argued; and shall have at the
     head of each part—in distinctive type or in type distinctively
     displayed—the particular point treated therein, followed by such
     discussion and citation of authorities as are deemed pertinent.

     (b) Citations of authorities.—Citations of authorities in briefs
     shall be in accordance with Pa.R.A.P. 126 governing citations of
     authorities.

     (c) Reference to record.—If reference is made to the
     pleadings, evidence, charge, opinion or order, or any other matter
     appearing in the record, the argument must set forth, in
     immediate connection therewith, or in a footnote thereto, a
     reference to the place in the record where the matter referred to
     appears (see Pa.R.A.P. 2132).

     (d) Synopsis of evidence.—When the finding of, or the refusal
     to find, a fact is argued, the argument must contain a synopsis of
     all the evidence on the point, with a reference to the place in the
     record where the evidence may be found.

     (e) Statement of place of raising or preservation of
     issues.—Where under the applicable law an issue is not
     reviewable on appeal unless raised or preserved below, the
     argument must set forth, in immediate connection therewith or in
     a footnote thereto, either a specific cross-reference to the page or
     pages of the statement of the case which set forth the information
     relating thereto as required by Pa.R.A.P. 2117(c), or substantially
     the same information.

                                     ...




                                    -9-
J-A28031-19



      “[W]here an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” In re W.H., 25
A.3d 330, 339 n.3 (Pa.Super. 2011), appeal denied, 611 Pa. 643, 24 A.3d 364

(2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)); see also

In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa.Super. 2017).

      With regard to non-compliance, Rule 2101 provides as follows:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the appeal
      or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.

      We have held that an appeal may be dismissed and/or quashed where

the deficiencies of the appellant’s brief are such that we are unable to conduct

a meaningful review.    Karn v. Quick & Reilly, Inc., 912 A.2d 329, 337

(Pa.Super. 2006); Branch Banking & Trust v. Gesiorski, 904 A.2d 939,

943 (Pa.Super. 2006); Commonwealth v. Maris, 629 A.2d 1014, 1017

(Pa.Super. 1993).    Of particular importance, an appellant must include a

statement of questions involved. Branch Banking & Trust, 904 A.2d at 942;

Maris, 629 A.2d at 1016. As we indicated in Maris:

      “This Court possesses discretionary authority to quash, dismiss or
      deny allowance of appeal based upon the substantial defects of
      appellant’s brief. Pa.R.A.P. 2101.” Commonwealth v. Ely, 381
      Pa.Super. 510, 513, 554 A.2d 118, 119 (1989). . . . “We decline
      to become appellant’s counsel. When issues are not properly
      raised and developed in briefs, when the briefs are wholly

                                     - 10 -
J-A28031-19


      inadequate to present specific issues for review a Court will not
      consider the merits thereof.” Sanford, supra, 299 Pa.Super. at
      67, 445 A.2d at 150. . . .

Maris, 629 A.2d at 1017.

      Moreover, we cannot accord special relief to an appellant merely

because of his pro se status. See id. As stated in Commonwealth v. Rivera,

685 A.2d 1011, 1013 (Pa.Super. 1996) (quoting O'Neill v. Checker Motors

Corp., 567 A.2d 680, 682 (Pa.Super. 1989)):

      While this court is willing to liberally construe materials filed by a
      pro se litigant, we note that appellant is not entitled to any
      particular advantage because she lacks legal training. As our
      [S]upreme [C]ourt has explained, any layperson choosing to
      represent [herself] in a legal proceeding must, to some reasonable
      extent, assume the risk that [her] lack of expertise and legal
      training will prove [her] undoing.

      In the case sub judice, we first observe the vague and rambling nature

of Father’s Rule 1925(b) concise statement. Father’s statement is largely an

unstructured, stream-of-consciousness narrative. We, nevertheless, find that

we are able to decipher several claimed errors, namely, lack of notice of the

February 7, 2019 hearing, counsel’s breach of fiduciary obligation, and lack of

sufficient evidence to support removal of Child from Father’s home and/or that

return is not in Child’s best interests and welfare.

      We, however, note with disapproval Father’s deficient brief. Father’s

brief fails to contain the appropriate sections and organization required and

set forth by our appellate rules in order to provide meaningful review. Rather,

Father presents a disjointed challenge to jurisdiction, followed by a motion to



                                     - 11 -
J-A28031-19



dismiss,9 followed by a “custody brief.” More importantly, this “custody brief,”

which is essentially an argument on the merits and we equate with an

argument section, is devoid of any organizational headings, but any citation

to the record and to applicable law.           See Pa.R.A.P. 2101; see also In re

W.H., 25 A.3d at 339 n.3; see also In re M.Z.T.M.W., 163 A.3d at 465-66;

see also Pa.R.A.P. 2119(a), (b), (c).

       Moreover, review of Father’s statement of questions involved exposes

that Father only preserved a challenge to the sufficiency of the evidence for

review, as he failed to raise the remaining issues raised in his Rule 1925(b)

concise statement in his statement of questions involved. See Krebs, 893
A.2d at 797.

       Even had we found this issue preserved, we would find Father’s

opposition to the trial court’s ruling without merit. The record reveals Father’s

lack of parental care and control and inability to provide for Child’s safety and
____________________________________________


9 Father’s request for dismissal is largely based on an assertion of lack of
notice. Father, however, waived this issue by failing to raise it in the court
below as the matter proceeded. See Pa.R.A.P. 302(a) (providing for waiver
of issues not first raised in lower court); Fillmore v. Hill, 665 A.2d 514, 515-
16 (Pa.Super. 1995) (stating, “[I]n order to preserve an issue for appellate
review, a party must make a timely and specific objection at the appropriate
stage of the proceedings before the trial court. Failure to timely object to a
basic and fundamental error, such as an erroneous jury instruction, will result
in waiver of that issue. On appeal, the Superior Court will not consider a claim
which was not called to the trial court’s attention at a time when any error
committed could have been corrected.”) (citations omitted). Critically, Father
was represented by counsel who agreed to proceed with the November 14,
2018 hearing without Father once he was removed from the courtroom. N.T.,
11/14/18, at 14. Likewise, counsel failed to object or raise Father’s lack of
presence and/or lack of notice at the February 7, 2019 hearing.


                                          - 12 -
J-A28031-19



welfare. Specifically, the evidence supports the finding of an unstable and

insecure home environment.           At the November 14, 2018 hearing, it was

indicated that the family did not have proper housing. Daquan Jenkins, CUA

case manager, Turning Points for Children, testified that he “let the family

know that [Child] can’t return home until there’s proper housing found

because I believe they returned to their [previous] home that lacked water

and electricity, so [Child] couldn’t return back to the home.” N.T., 11/14/18,

at 16. Further, Stepmother acknowledged that she and Father were “waiting

for a contractor to do what he need [sic] to do.” Id. at 27. Moreover, in his

brief to this Court, Father states that, while the electricity is now on, there

remains no water in his home. Father’s Brief at 3.10

         For the foregoing reasons, we affirm the order of the trial court granting

DHS’s petition for shelter care and deny Father’s petition seeking release of

Child.

         Order affirmed. Petition denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/20
____________________________________________


10 Curiously, Father attempts to blame the trial judge for his water being
turned off. Father’s Brief at 4.

                                          - 13 -